Case 2:19-mj-00467-NJK Document 1 Filed 06/18/19 Page 1 of 7




                                                2:19-mj-00467-NJK
Case 2:19-mj-00467-NJK Document 1 Filed 06/18/19 Page 2 of 7
Case 2:19-mj-00467-NJK Document 1 Filed 06/18/19 Page 3 of 7
Case 2:19-mj-00467-NJK Document 1 Filed 06/18/19 Page 4 of 7
Case 2:19-mj-00467-NJK Document 1 Filed 06/18/19 Page 5 of 7
Case 2:19-mj-00467-NJK Document 1 Filed 06/18/19 Page 6 of 7
Case 2:19-mj-00467-NJK Document 1 Filed 06/18/19 Page 7 of 7




                                                     2:19-mj-00467-NJK
